NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ye Ren on 7 December 2021.
The application has been amended as follows: 

In the Claims:

2. (Currently Amended) The method as claimed in claim 1, further comprising: g) numerically calculating[[ an oscillation, engendered by a flow, of the geometric model accepted in step f) and calculating a damping of the [[

**END OF AMENDMENTS**

Claim Rejections - 35 USC § 112
In response to the amended claims filed 03 November 2021, the rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 03 November 2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claim 1.
While the art has examples of performing calculations/modeling to limit vibrations of blades (See LAMICQ (US 10360326 B2), DUONG (US 9963975 B2), LOMBARD (US 20100050594 A1), and SIMPSON (US 7909580 B2)) none of the prior art taught or obviated the specific method steps presented by applicant’s claim 1.  Additionally, Examiner is of the opinion that a specific series of steps performed in a set order (such as steps a)-e) in claim 1) do not lend themselves to be obviated by a combination of the cited references due to the variables and calculating steps involved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726